


EXHIBIT 10.7
FIRST AMENDMENT TO SALE SITE MASTER LEASE AGREEMENT
This FIRST AMENDMENT TO SALE SITE MASTER LEASE AGREEMENT (this "First
Amendment") is entered into effective as of November 30, 2012 (the "Effective
Date") by and among CCTMl LLC (formerly known as T3 Tower 1 LLC) and CCTM2 LLC
(formerly known as T3 Tower 1 LLC), each a Delaware limited liability company
(collectively, and each individually, "Tower Operator"), T-Mobile USA, Inc., a
Delaware corporation ("T-Mobile Parent"), and each T-Mobile Collocator entity
named on the signature pages below ("T-Mobile Collocators"). Each T-Mobile
Collocator, T-Mobile Parent and Tower Operator may hereinafter be referred to
individually as the "Party" or collectively as the "Parties".
RECITALS:
WHEREAS, the T-Mobile Collocators, the T-Mobile Parent and Tower Operator
entered into a certain Sale Site Master Lease Agreement dated as of November
30,2012 (the "Sale Site MLA"); and
WHEREAS, the Parties intend to revise and replace the form Site Lease Agreement,
attached to the Sale Site MLA as Exhibit C and make certain other related
amendments to the Sale Site MLA.
AGREEMENT:
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements contained in this First Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
1) Recitals and Defined Terms. The foregoing recitals are incorporated herein.
Capitalized terms shall have the same meanings set forth in the Sale Site MLA,
unless otherwise defined herein.
2) Site Location Agreements. The form of Site Lease Agreement, attached to the
Sale Site MLA as Exhibit C, is hereby deleted in its entirety and replaced by
the form Site Location Agreement ("SLA"), attached hereto as Exhibit C-l, and is
hereby incorporated into the Sale Site MLA by reference. All references to the
terms "Site Lease Agreement(s)" and "Exhibit C" in the Sale Site MLA are hereby
replaced by the terms "Site Location Agreement(s)" and "Exhibit C-l",
respectively.
3) Enforceability and Attestation to Execution of SLAs. The Parties acknowledge
and agree that the SLAs shall be valid and enforceable notwithstanding any lack
of attestation to the execution thereof. In the event any SLA is alleged or
determined to be unenforceable due to improper execution, attestation, and/or
delivery, the Parties will prepare, execute and deliver an enforceable, valid,
and binding replacement SLA, containing the same terms and conditions as the
original SLA. Unless otherwise

1

--------------------------------------------------------------------------------




agreed in a subsequent writing, signed by the Parties, the manner of execution
set forth herein shall only apply to the SLAs entered by the Parties prior to
May 31, 2013.


4) Effect of Amendment; Conflicts. Except as modified by this First Amendment,
the Sale Site MLA shall remain in full force and effect. In the event of a
conflict between the terms of the Sale Site MLA and this First Amendment, the
terms of this First Amendment shall govern and control the obligations and
liabilities of the Parties.


5) Execution; Duplicate Counterparts. This First Amendment may be executed in
duplicate counterparts, each of which will be deemed an original, but all of
which will be taken together to constitute one instrument.


IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Effective Date.


T-Mobile Collocators:
Suncom Wireless Operating Company, L.L.C.
Cook Inlet/VS GSM IV PCS Holdings, LLC
T-Mobile Central LLC
T-Mobile South LLC
Powertel/Memphis, Inc.
Voicestream Pittsburgh, L.P.
T-Mobile West LLC
T-Mobile Northeast LLC
Wireless Alliance, LLC
By:
/s/ Alan Tantillo
Title:
Director



T-Mobile Parent:


T-Mobile USA, Inc.


By:
/s/ Dave Mayo
Title:
Senior Vice President - Technology Strategy, Finance & Development



(continued on next page)

2

--------------------------------------------------------------------------------




Tower Operators


CCTM1 LLC
By:
CCTM Holdings LLC, Sole Member
By:
/s/ Mark Schrott
Title:
VP Property Management



CCTM2 LLC
By:
CCTM Holdings LLC, Sole Member
By:
/s/ Mark Schrott
Title:
VP Property Management


3